547 N.W.2d 328 (1996)
451 Mich. 351
Phillip Murray FEASTER and Deonte Lamar Carpenter, Plaintiffs-Appellants,
v.
PORTAGE PUBLIC SCHOOLS, Defendant-Appellee.
Docket No. 103255.
Supreme Court of Michigan.
May 14, 1996.
*329 Richard Kupferschmidt, Kalamazoo, for plaintiff.
Miller, Johnson, Snell & Cummiskey, P.L.C. by Nancy S. Rubino and John G. Manske, Kalamazoo, for defendant.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, and Paul J. Zimmer, Assistant Attorney General, Education Division, Lansing, for State Board of Education and Attorney General.

Opinion
PER CURIAM.
The defendant school district refused to continue the enrollment of a young man living with his uncle, within the boundaries of the district. The district took the position that the student was not a resident of the district. An action was filed on behalf of the student, but the circuit court granted summary disposition in favor of the school district. The Court of Appeals affirmed. We reverse the judgments of the Court of Appeals and the circuit court, and remand this case to the circuit court for further proceedings consistent with this opinion.

I
This case concerns a South Carolina resident named Angella Carpenter, her son Deonte Carpenter (born March 6, 1979),[1] and Ms. Carpenter's brother, Phillip M. Feaster, who lives in Portage, Michigan.
On January 6, 1993, Ms. Carpenter executed a "power of attorney" so that Deonte could live with Mr. Feaster in Portage. The power of attorney provided:
My name is Angella Carpenter. I reside [in] Sumter South Carolina. I am the mother of Deonte Carpenter (Born 3-6-79). By signing this Power of Attorney, I am delegating all of my powers regarding the care custody and property of my son, Deonte Carpenter, to my Brother, Phillip Feaster, of ... Portage, Michigan. I am delegating these powers to Phillip Feaster so that I can secure a suitable home for my son. I understand that the powers I have delegated do not include the power to consent to marriage or the power to consent to adoption.
This Power of Attorney is executed pursuant to authority in the Michigan Probate Code located at MCLA 700.405; MSA 27[ ].5405. It is intended to be effective when signed, and shall remain in effect, unless terminated by me, for a period of time not to exceed six (6) months.
Mr. Feaster then enrolled Deonte in the Portage Public Schools pursuant to M.C.L. § 380.1148; M.S.A. § 15.41148, which provides:
Except as provided in [M.C.L. § 380.1711; M.S.A. § 15.41711], a child placed under the order or direction of a court or child placing agency in a licensed home, or a child whose parents or legal *330 guardians are unable to provide a home for the child and who is placed in a licensed home or in a home of relatives in the school district for the purpose of securing a suitable home for the child and not for an educational purpose, shall be considered a resident for education purposes of the school district where the home in which the child is living is located. The child shall be admitted to the school in the district.
Despite the terms of the statute, which provide that "[t]he child shall be admitted to the school in the district" when placed with relatives for the purpose of securing a more suitable home, the Portage school district's residency requirement (policy 5118) mandates that a guardianship be established to guarantee continuing eligibility for enrollment. District policy 5118(4) provided that a student was eligible for residency under these circumstances:
The student resides with individuals who have legal guardianship as determined by a court of competent jurisdiction. This guardianship must be established for the purpose of providing the student a suitable home and not for an educational purpose.
A student may be initially enrolled pursuant to a valid power of attorney designating a relative of the student as the individual responsible for providing the student with a suitable home. However, the District does not recognize a power of attorney as giving a student permanent residence in the District, and the Individual presenting such power of attorney shall be notified that a reasonable period of time will be given to establish the aforementioned legal guardianship.
In light of its policy, the district wrote to Mr. Feaster on January 11 and March 11, 1993, indicating that Deonte "will be dropped from school" if guardianship proceedings were not soon under way. Mr. Feaster chose to rely on the power of attorney, and the district took the threatened step later in March 1993.[2]
Mr. Feaster then filed a complaint for declaratory and injunctive relief in circuit court.[3] In the complaint, Mr. Feaster alleged that policy 5118(4) was contrary to law and was unconstitutional.
The school district filed a motion for summary disposition, which the circuit court granted.
The Court of Appeals affirmed the judgment of the circuit court. 210 Mich.App. 643, 534 N.W.2d 242 (1995). Judge GRIFFIN dissented.
Mr. Feaster has applied to this Court for leave to appeal.[4]

II
In the Court of Appeals, the majority rejected Mr. Feaster's claim that district policy 5118(4) is inconsistent with M.C.L. § 380.1148; M.S.A. § 15.41148. The majority stated:
We disagree. School boards, and thus the districts they represent, have the power to make reasonable regulations for the operation of the public schools within the district. MCL 380.1300; MSA 15.41300; Durant v. State Bd. of Ed., 424 Mich. 364, 386, 381 N.W.2d 662 (1985). MCL 380.1148; MSA 15.41148 provides that a student is a resident if the student is living with a relative for the purposes of securing a suitable home, but not for educational purposes. The statute, however, does not direct how each district is to determine whether a student is living with a relative for the proper purpose. Thus, the statute leaves that determination to the various districts.
Because defendant's policy no. 5118(4) is merely an attempt by defendant to determine students' residency pursuant to M.C.L. § 380.1148; MSA 15.41148, we find that the trial court properly found defendant to have acted within its statutory *331 grant of powers in promulgating this policy. See Snyder v. Charlotte Public School Dist., 421 Mich. 517, 528-529, 365 N.W.2d 151 (1984). [210 Mich.App at 649, 534 N.W.2d 242.]
The remainder of the majority opinion was devoted to an explanation of its conclusion that policy 5118(4) was not unconstitutional.
Writing in dissent, Judge GRIFFIN found it unnecessary to reach the constitutional questions. Rather, he concluded that the policy violated M.C.L. § 380.1148; M.S.A. § 15.41148. After quoting the statute, Judge GRIFFIN continued:
The above statutory provision clearly provides that, if a child meets the state-mandated requirements for residency, the child "shall be considered a resident for education purposes of the school district" and "shall be admitted to the school in the district."
It is well established that residency for educational purposes is not the equivalent of legal domicile. School Dist. No. 1, Fractional, of the Twp. of Mancelona v. School Dist. No. 1, of Twp. of Custer, 236 Mich. 677, 681-682, 211 N.W. 60 (1926). Further, as stated by the Supreme Court in School Dist. No. 1, our school laws are to be liberally construed consistent with Michigan's public policy of encouraging free public education:
"The State endeavors to foster and encourage education. It wants every child within its limits to have equal opportunity with other children in the free privileges of the public schools. And while the theory of the school law is that a child is restricted to these free privileges to the district in which [the child] resides, it is not intended that [the child] must acquire a residence in that district in the technical sense of the term. In recognition of this policy of the State, and the necessities of children for a free education, the courts construe the school laws liberally and distinguish residence from domicile in its technical sense."

* * *
The School Code does not require the appointment of a legal guardian as a condition of educational residency. On the contrary, the statute defines educational residency as court-ordered placement or placement by the parent or guardian in a licensed home or the home of a relative. The district's rule, in effect, rewrites the statute by deleting the later statutory definition of educational residency, which includes "a child placed ... in a home of relatives in the school district for the purpose of securing a suitable home for the child and not for an educational purpose." While the school district would prefer not to make a factual determination regarding the purpose of the placement of a child in the home of a relative, the statutory requirements of educational residency may not be rewritten for the purpose of expediency.

* * *
The School Code, which is to be liberally construed consistent with the public policy of fostering and encouraging free public education, is seriously undermined by defendant's restrictive residency rules. [210 Mich.App at 657, 659-660, 534 N.W.2d 242, quoting School Dist. No. 1, 236 Mich. at 681-682, 211 N.W. 60 (emphasis in original).]
We agree with this portion of Judge GRIFFIN's dissent, and we adopt the analysis as our own. We acknowledge the school district's defense of policy 5118 as merely a verification mechanism intended to ensure conformance to the residency requirements of the School Code. However, the actual effect of policy 5118 is to impose restrictions not mandated by the School Code in the absence of any authority to do so. Therefore, policy 5118 is invalid and cannot be enforced.
For these reasons, we reverse the judgments of the Court of Appeals and the circuit court, and we remand this case to the circuit court for further proceedings consistent with this opinion. MCR 7.302(F)(1).
BRICKLEY, C.J., and LEVIN, MICHAEL F. CAVANAGH, BOYLE, RILEY, MALLETT, and WEAVER, JJ., concur.
NOTES
[1]  Deonte Carpenter's name is spelled inconsistently in the record. Like the Court of Appeals, we are using the spelling supplied by his mother.
[2]  We are told that, by agreement of the parties, Deonte was permitted to finish the 1992-1993 school year in the Portage Public Schools.
[3]  Mr. Feaster sued in his own name, and on behalf of Deonte.
[4]  In addition, the State Board of Education and the Attorney General moved for leave to appear as amici curiae. We grant the motion.